RESOLUCIÓN
El recurso de hábeas corpus que tenemos ante nuestra consideración presenta la interrogante de cuál es el debido proceso que cobija a los reclusos cuando la Administración de Corrección pretende revocar la concesión de programas de desvíos administrativos y de pases extendidos. Los he-chos surgen del expediente y del relato que hace la parte peticionaria.
I
A los reclusos Alejandro Cancel Montes y Felipe Fonta-nez Burgos, aquí peticionarios, se les revocó, por razones disciplinarias, el privilegio de participar en un programa administrativo de desvío. Por otro lado, al recluso Emilio Acosta Morales, también copeticionario, se le revocó por razones disciplinarias el privilegio de participar en un pro-grama administrativo de pases extendidos. Durante la vista inicial de revocación, a todos los reclusos solo se les permitió escuchar los cargos en su contra, sin oportunidad de presentar prueba a su favor ni impugnar la prueba de la Administración de Corrección.
*1059Además del recurso que se encuentra ante nuestra con-sideración, el reo Cancel Montes presentó el 20 de enero de 2011 un recurso de hábeas corpus ante el Tribunal de Pri-mera Instancia, Sala de Ponce. En esencia, esgrimió los mismos argumentos que ahora presenta ante este Poro. El Tribunal de Primera Instancia reclasificó el recurso como un mandamus. Además, ordenó a la Secretaria que citara nuevamente al señor Cancel Montes y a la Administración de Corrección a una vista a celebrarse el 2 de febrero de 2011. Por último, decidió tramitar el recurso por el cauce ordinario.
Por otro lado, el peticionario Acosta Morales extinguió su sentencia de nueve años el 11 de febrero de 2011. En lo que respecta al reo Fontanez Burgos, la vista administra-tiva formal por las violaciones disciplinarias se pautó para el 15 de febrero de 2011.
II
El recurso de hábeas corpus es académico en lo que con-cierne al señor Acosta Morales. Ya él se encuentra en liber-tad y no procede que emitamos una opinión consultiva. Véase E.L.A. v. Aguayo, 80 D.P.R. 552 (1958). Por otro lado, el reo Cancel Montes tiene ante el Tribunal de Primera Instancia un caso activo contra la Administración de Co-rrección que contiene las mismas controversias que este recurso. Como medida prudencial, conviene que el Tribunal de Primera Instancia reciba la prueba necesaria para emitir unas determinaciones de hecho y resolver la controversia. El señior Cancel Montes ya escogió ese foro.
Por último, la vista administrativa formal contra Fon-tanez Burgos fue señalada para el 15 de febrero de 2011. En ella, el reo tendrá oportunidad de presentar prueba y de refutar la que presente la Administración de Corrección. En ocasiones anteriores hemos resuelto en el contexto del proceso penal que una vista preliminar subsana cualquier error que se cometa en la determinación de causa probable *1060para arresto. Véase Pueblo v. Rivera Rodriguez, 150 D.P.R. 428, 437 (2000), citando a Pueblo v. Jiménez Cruz, 145 D.P.R. 803 (1998). De igual modo, la Vista de 15 de febrero de 2011 subsanará cualquier error cometido en la vista su-maria inicial.
III
Por los fundamentos antes expuestos, se declara “no ha lugar” el recurso que presentaron los peticionarios.

Notifíquese por teléfono o fax y por la vía ordinaria.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Presidente Señor Hernández Denton le concedería un término de cinco días a la Procuradora General para que exponga su posición. La Juez Asociada Señora Rodríguez Rodríguez emitió un voto particular disidente, al cual se unió la Jueza Asociada Señora Fiol Matta. Además, la Jueza Asociada Señora Fiol Matta en-tiende que “se debió pedir al Estado que se expresara sobre el caso de epígrafe. En su Resolución, el Tribunal está pre-sumiendo la ocurrencia de varios eventos cuya celebración no nos consta. Al no pedirle a la Procuradora General que se exprese sobre las alegaciones hechas por los peticiona-rios, el Tribunal está presumiendo que el peticionario Acosta Morales ha sido liberado a causa de la extinción de la sentencia. Igual ocurre en el caso del peticionario Fon-tanez Burgos, donde se presume, sin corroboración, que se llevó a cabo una vista administrativa formal hoy 15 de fe-brero de 2011 y que allí el señor Fontanez Burgos tuvo la oportunidad de 'presentar prueba y refutar la que presente la Administración de Corrección’. Ante alegaciones serias acerca de violaciones sustanciales de derechos constitucio-nales, lo mínimo que este Tribunal debe hacer es pedirle al Estado que responda”.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo
*1061— o —